Citation Nr: 1739943	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  15-18 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to higher initial ratings for posttraumatic stress disorder (PTSD), which is currently rated 30 percent disabling, effective August 17, 2010, and 10 percent prior to that date.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970, and again from October 1982 to September 1992, to include service in Vietnam.  He received the Combat Infantryman Badge and Army Commendation Medal with "V" device, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The May 2004 rating decision granted service connection for PTSD, evaluated as 10 percent disabling, effective May 6, 2003.  In October 2004, the Veteran filed a timely notice of disagreement (NOD) regarding that decision, but the RO did not issue a statement of the case in response to the Veteran's NOD and the decision did not become final.  Tablazon v. Brown, 8 Vet. App. 359, 361 (1995). 

In August 2010, the Veteran raised a new claim for an increased rating for PTSD, and that claim was denied in a September 2011 rating decision.  The Veteran filed a timely NOD, and in February 2013, the RO increased the rating for PTSD to 30 percent, effective August 17, 2010.  A February 2013 statement of the case (SOC) confirmed this decision, and the Veteran timely appealed.

In February 2016, the Veteran and his spouse testified at a Travel Board hearing before the undersigned.

The issues of entitlement to a rating higher than 50 percent for PTSD beginning August 17, 2010; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From May 6, 2003 to August 16, 2010, the Veteran's PTSD symptoms most nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to chronic sleep impairment, irritability and anger, depressed mood, anxiety and difficulty concentrating.

2.  The Veteran's PTSD symptoms approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as: regular nightmares; impairment of short- and long-term memory; disturbances of motivation and mood; and difficulty in establishing and maintaining effective social relationships, effective August 17, 2010.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 30 percent for PTSD, effective May 6, 2003, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a rating of 50 percent for PTSD, effective August 17, 2010, have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by evaluating the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1.  

Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

In the case of an initial rating, VA must consider staged ratings to account for variations in the disability since the effective date of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula For Mental Disorders, a 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130. 

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126 (a).  When evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).

According to the American Psychiatric Association's DSM-IV, GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co- workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).

At a VA examination in November 2002, the Veteran reported that he had been working 10 to 18 hours per week as a chaplain at the Youth Development Center.  He worked part time, because he had been unable to get full time employment.  He believed he could perform such employment, if he could find it.  A mental status examination was essentially normal.  The diagnosis was depressive disorder with a GAF of 65 to 70.

In a May 2003 VA treatment note, the Veteran reported great difficulty controlling his anger, especially with his teenage sons; he had unwanted and distressing memories of war events several times a week; he had nightmares about war events and sweated during the night; and he became very upset about reminders of the war so much that he had to leave conversations when the war was brought up.  He also reported exaggerated startle response, a sensation of tightness in his chest, an overall sense of anxiousness, he made efforts to avoid thoughts, feelings or conversations associated with the trauma, and he had a sense of detachment from others.  He noted to the examiner that he and his wife had a "working" marriage and that his family was "on edge" about his PTSD symptomatology.  He reported symptoms of re-experiencing unwanted and distressing memories of war events and nightmares several times a week.  He had a GAF score of 55, which indicated moderate symptoms.

In an October 2004 statement, the Veteran stated that he was only able to work part-time and was taking several medications for symptoms of PTSD.

In an August 2006 PTSD screening, the Veteran reported nightmares about his experiences in service; he tried hard not to think about it and went out of his way to avoid situations that reminded him of the war, and he was constantly on guard, watchful and easily startled.

An August 2007 VA clinical note shows the Veteran reported continued nightmares and that his anger was triggered by reminders of Vietnam.  The examiner noted an assessment of prolonged PTSD, and increased his medication.

In a November 2010 progress note, the Veteran reported being frustrated and angry, and that he felt he was unable to continue working with youth, as the children he worked with were violent and aggressive.  He noted that it was hard to control his anger, he remained frustrated, and the examiner listed his judgment as "fair."  He had a GAF score of 50, which indicates serious symptoms.

In a November 2010 statement in support of his claim, the Veteran reported nightmares, cold sweats, and uncomfortableness around people.  His spouse submitted a statement in support of his claim and noted that she had not been able to touch him to wake him up; his grandchildren could not make loud noises around him, light fireworks or walk too close to him.  He never sat with his back towards a door and always had to sit near the exit.  He constantly stayed in a room separate from his family.  

His daughters also submitted statements noting that, when growing up, they had to use their "inside voices" at all times, and that when attempting to wake him up, they had to stand at a safe distance away from him, call his name in a quiet voice, and wait for him to jump up.  They noted that the Veteran's granddaughter attempted one day to come from behind him and scare him while he was working on a computer; however, he abruptly reacted and almost hit his granddaughter in the face from being startled.

The Veteran was afforded VA PTSD examination in March 2011.  The Veteran reported that he had married his current wife in 1970, and described the marriage in positive terms.  He and his wife spent a great deal of time on church activities and he enjoyed going out to eat with her.  One of his six children lived with them.  He currently worked as a counselor at the Youth Development Center and had had that job for the past six years. 

He described symptoms of intrusive thoughts, physiological and emotional reactivity to certain cues, irritability, exaggerated startle response, mild hypervigilance, and sleep problems.  The examiner noted the severity of the symptoms as mild, but that they were constant, continuous and ongoing.  

The symptoms did not affect his overall functioning, but he had experienced trouble sleeping for the past 10 years.  There was no indication of a history of suicide attempts, and no reported issues with any of his prescribed medications.  He reported good relationships with all his family members.  He primarily avoided crowded areas, except for church, and did not socialize outside of his family.  

His relationship with his supervisor and co-workers was described as poor.  The examiner diagnosed depressive disorder.  He had a GAF score of 65.  The examiner noted that the best description of his psychiatric impairment was that his symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupation tasks, although generally he was functioning satisfactorily with routine behavior, self-care and normal conversation.  This was supported by depressed mood and chronic sleep impairment.

Throughout 2012 VA outpatient records, the Veteran was noted to report nightmares, fighting in his sleep, having flashbacks, he was uncomfortable in crowds and had exaggerated startle reflexes.  He was prescribed citalopram, 40mg, trazodone, 150mg, and divalproex, 1000 mg.  He stated he was down in mood, and re-experienced hyperarousal, avoidance/numbing, and had comorbid conditions of depressive disorder and panic.

In an August 2013 private PTSD evaluation, the examiner listed the Veteran's symptoms as fatigue, poor memory, sleep disturbance, personality change, mood disturbance, emotional lability, and feelings of worthlessness.  He exhibited difficulty in attention and concentration, social withdrawal, and decreased energy and nervousness.  He was given a GAF score of 40.  

The examiner opined that PTSD prevented the Veteran from performing daily activities and carrying out required activities of daily living; he could not concentrate and exhibited poor memory and attention; and noted that he was unable to complete full time competitive work due to his pervasive psychiatric impairments and was unable to perform work activities on a sustained, regular basis.

VA treatment notes dated in August and December 2015; show that the Veteran reported sleeping better but still feeling anxious and depressed.  The examiner identified problems with re-experiencing trauma, hypervigilance, hyperarousal, detachment and sleep disturbances.  The Veteran denied suicidal or homicidal ideation or visual and auditory hallucinations.  

The Veteran submitted a claim for TDIU in May 2016, noting he had worked as a Volunteer Resource Coordinator at a prison for young boys until October 2014.

VA treatment records from 2016 to 2017 show that the Veteran consistently re-experienced trauma, hypervigilance, and sleep disturbances; and that he was taking medication daily to assist with these symptoms.  He denied suicidal or homicidal ideations or visual and auditory hallucinations.

The Veteran testified at the February 2016 hearing that, he regularly had nightmares.  He was only able to attend church and go out to eat with family.  His spouse testified that, when in church, he continuously looked behind him and was easily irritated.  The Veteran and his spouse both reported that his PTSD symptoms had worsened.

During VA outpatient treatment in May 2017; the Veteran reported that he did well and slept well while on medication.  He also described his mood as good, and denied suicidal or homicidal ideation; or visual or auditory hallucinations.  The examiner noted he was appropriately dressed, had a logical thought process, and had a "fair" level of remote memory, insight and judgment.  See CAPRI records uploaded into Virtual VA (VVA) on June 13, 2017 at pages 15-16.  

The Board finds that, taking all factors into consideration with application of the approximating principles of 38 C.F.R. § 4.7, and the benefit-of-the-doubt doctrine, the Veteran's PTSD most nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, since May 2003; and occupational and social impairment with reduced reliability and productivity, since August 2, 2010.  The above-cited evidence reflects that PTSD symptomatology, since 2003, has primarily been manifested by anger, nightmares, exaggerated startle response, anxiousness, and a sense of detachment from others; and symptomatology, since 2010, has primarily been manifested by fatigue, frustration, anger, fair judgment, poor memory, sleep disturbance, poor concentration, mood disturbance, feelings of worthlessness, some social withdrawal, decreased energy, and nervousness.

The Veteran has not exhibited all of the symptoms listed as examples for 30 and 50 percent ratings; however, the record does demonstrate listed symptoms for 30 percent of chronic sleep impairment, irritability and anger, depressed mood, anxiety and difficulty concentrating , since May 6, 2003; and symptoms for 50 percent of impairment of short- and long-term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, since August 17, 2010.  Collectively, these symptoms are of the type, extent, severity and/or frequency to result in occupational and social impairment with reduced reliability and productivity due to such symptoms.

The Board is deferring consideration of entitlement to a rating in excess of 50 percent pending completion of the development sought in its remand.


ORDER

An initial rating of 30 percent for PTSD is granted, effective May 6, 2003; and 50 percent, effective August 17, 2010.


REMAND

During the February 2016 hearing, the Veteran testified that his PTSD symptomatology had gotten worse since his last VA examination in March 2011 His wife also testified to the decline in his personality and the increase in tension and anxiety.  As this suggests a worsening of PTSD, a remand for a new VA examination is warranted.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Regarding the TDIU, as it is dependent upon the degree of impairment from service-connected disabilities, the appeal cannot be fully resolved until it is determined what disability ratings are assigned for the entire period of the appeal.  As the issue of entitlement to a rating higher than 50 percent for PTSD remains on appeal, the issue of entitlement to TDIU cannot fully and fairly be adjudicated until the question of an increased rating for TDIU is settled.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his PTSD including its occupational impact.

The examiner should review the record, including the entire claims folder. 

2.  If there is any period prior to August 17, 2010 in which the Veteran was unemployed and did not meet the percentage requirements for TDIU, refer that issue to the Director of Compensation for adjudication in accordance with 38 C.F.R. § 4.16(b) (2016).

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


